DETAILED ACTION
Amendments made January 6th, 2022 have been entered.
Claims 1, 3, and 5-21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/06/2022 have been fully considered but they are not persuasive. In particular, applicant argues that Jayaraman et al. fails to disclose, "wherein the gap distance has a first distance value and a second distance value in the expanded configuration" as recited in amended claim 1, and mutandis mutatis, as recited in claims 13 and 16. However, the Examiner respectfully disagrees. It is in the Examiner’s position that the prior art meets all of the structural requirements of the claimed invention. In [0071], Jayaraman specifically discloses the presence of a tubular connector 128 (See Figure 10) which separates anchor 120 and cover 160, that is highly flexible. It is important that the tubular connector 128 is highly flexible in order to achieve the “desired variable depth and width to accommodate a wide variety of anatomical structures which need to be closed”, [0079]. Jayaraman . 
For these reasons, Examiner believes that Jayaraman teaches the amendments as claimed. 
With respect to claims 6 and 7, applicant’s arguments have been fully considered but are moot since it is the examiner’s position that Jayaraman discloses all the limitations of amended claims 1, 13, and 16. 
With respect to claims 14-15 and 17, applicant’s arguments have been fully considered but are moot since it is the examiner’s position that Jayaraman discloses all the limitations of amended claims 1, 13, and 16.
Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot in light of the new interpretation discussed below. With respect to claims 8-12, applicant argues that Jayaraman fails to disclose disks. Applicant also argues that there is not a first or second layer extending across a 
[AltContent: textbox (See annotated figure to the left. Arrows point to first and second layers. The space between the donut shapes is the space that separates the two layers. )]
    PNG
    media_image1.png
    654
    442
    media_image1.png
    Greyscale

Thus, it is in the Examiner’s position that the prior art meets all requirements of the claimed invention.
. 

Claim Objections
Claims 1, 3, 5-12, and 16-21 are objected to because of the following informalities:  
Claim 1 recites “a flexible coupler attached to the expandable framework proximate a proximalmost extent of the expandable framework”.  Although “proximate a proximalmost extent” would be understood by one of ordinary skill in the art to be at the proximalmost extent, it is suggested that applicant amend the claim language accordingly.
Claim 16 is object to for substantially the same reasons.
Claims 3, 5-12, and 17-21 are objected to due to their dependency on claims 1 and 16 respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the gap distance has a first distance value and a second distance value in the expanded configuration” in lines 7-8. It is unclear as to if the limitation “in the expanded configuration” is related to just the second distance, or to both the first and second distance.  Thus, it is unclear as to if  there is a first value before it has expanded and then a second value after it has expanded or as to if there are two distance values after expansion.  Examiner will interpret both distance values as after the expansion of the expandable framework.  
Claims 5 and 6 recite the limitation “the implant of claim 4” in line 1. Claim 4 has been cancelled and thus the dependency is unclear. Claim 7 also depends from claim 6 and is rejected since claim 6 depends from a cancelled claim. For the purpose of examination claims 5 and 6 will be considered to depend from claim 1.  
Claim 13 recites the limitation "a flexible coupler" in line 11. There is a flexible coupler introduced in line 7, and thus, it is unclear as to if this is the same coupler, i.e. “the flexible coupler” or an additional coupler, i.e. a second coupler.  It is suggested that applicant amend the claim accordingly. Examiner will interpret the flexible couplers as the same for examination. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 7-12, 14, 15, and 21 are rejected to due to their dependency on claims 1 and 13 respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 states that the flexible coupler is attached to the expandable framework at a proximalmost extent of the expandable framework. The examiner understands at a proximalmost extent and "proximate a proximalmost extent" (as disclosed in claim 1 and 16) to be the same location, and thus the claim is not further limiting than the claim it depends. If that is not the same location, then the claim fails to include all limitations of the claim it depends from. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 3, 5, 13, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaraman WO2017/161283.
With respect to Claim 1, Jayaraman discloses: (Figure 1, 3, 12, 13, 14, 15, 28) An implant (device 100) for occluding a left atrial appendage, comprising: an expandable framework (anchor 120) configured to shift between a collapsed configuration and an expanded configuration (Within the catheter, device 100 forms an elongated tubular structure that is held in a compressed form…and released to resume the molded shape, [page 6, lines 7-12]); and a sealing member (cover 160) spaced apart proximally from the expandable framework by a gap distance (See tubular connector 128 in Figure 13), wherein the sealing member is connected to the expandable framework by a flexible coupler (tubular connector 128 is highly flexible, [page 11, line 9]) attached the expandable framework proximate a proximalmost extent of the expandable framework (See annotated figure below).
[AltContent: textbox (See figure to the left. The arrow points to the circled gap distance that is between the expandable framework and the sealing member.)]
    PNG
    media_image2.png
    201
    234
    media_image2.png
    Greyscale

	Regarding the gap distance as having a first distance value and a second distance value in the expanded configuration, as Jayaraman teaches (…interaction of the dual layers of braided or woven metals facilitates the various properties described herein, including enabling the expanded formation of structures having a desired variable depth and width to accommodate a wide variety of anatomical structures which need to be closed, [page 13, lines 6-9] the teachings of the prior art are considered to anticipate the claimed limitation. The Examiner interprets that due to the ability to vary the depth and width of the structures of the device, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160).  Furthermore, as 
With respect Claim 3, Jayaraman discloses: The implant of claim 1, wherein the flexible coupler is tubular (tubular connector 128 is highly flexible, [page 11, line 9]).
	With respect to Claim 5, Jayaraman discloses: The implant of claim 4, further comprising a tapered member configured to vary the gap distance (See figure below; …interaction of the dual layers of braided or woven metals facilitates the various properties described herein, including enabling the expanded formation of structures having a desired variable depth and width to accommodate a wide
variety of anatomical structures which need to be closed, [page 13, lines 6-9]; Jayaraman teaches that the tubular connector 128 is highly flexible, such that it can bend to enable cover (sealing member) 160 to lie in close contact with body tissue.. [page 11, lines 9-10]; Examiner interprets that due to the ability to vary the depth and width of the structures of the device or to bend, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160).
[AltContent: textbox (See figure to the left. The arrows point to the tapered portions of the tubular connector 128.)]
    PNG
    media_image3.png
    201
    234
    media_image3.png
    Greyscale

Claim 13, Jayaraman discloses: (Figure 1, 3, 12, 13, 14, 15, 28) A system (device 100) for occluding a left atrial appendage (See Figure 3 for device 100 deployed for occlusion), comprising: a delivery sheath having a lumen (catheter 182, see annotated Figure below); an implant for occluding the left atrial appendage, the implant comprising: an expandable framework configured to shift between a collapsed configuration and an expanded configuration (anchor 120); and a sealing member (anchor 160) connected to and spaced apart by a distance proximally from the expandable framework by a flexible coupler (tubular connector 128, tubular connector 128 is highly flexible, [page 11, line 9]); wherein the distance is variable (…the tubular connector 128 is highly flexible, such that it can bend to enable cover (sealing member) 160 to lie in close contact with body tissue, [page 11, lines 9-10]; Examiner interprets that due to the ability to vary the depth and width of the structures of the device or to bend, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160) in the expanded configuration (Examiner also understands after the anchor (expandable framework) is fully expanded, the tubular connector bends, and the cover (sealing member) connected to the tubular member would tilt and have a lower side and an upper side. The distance from the upper side would be one distance, and the distance from the lower side would be a second distance. Both are adjustable as the cover (sealing member) conforms to the specific body cavity it is occluding) and a core wire releasably (cable 180, Device 100 is attached to a deployment cable 180 (visible in FIG. IS), and is inserted into a catheter 182 for deployment or retrieval…device 100 is pushed out using cable 180 which is connected to device 100, [page 5, lines 25-32) secured to the implant, wherein the sealing member is connected to the expandable framework by a flexible coupler attached the expandable framework proximate a proximalmost extent of the expandable framework (See annotated Figure 1 below). 
[AltContent: textbox (See figure to the left. The arrow points to the lumen of the delivery catheter.)]
    PNG
    media_image4.png
    293
    240
    media_image4.png
    Greyscale

[AltContent: textbox (See figure to the left. The arrow points to the circled gap distance that is between the expandable framework and the sealing member.)]
    PNG
    media_image2.png
    201
    234
    media_image2.png
    Greyscale
	

With respect to Claim 16, Jayaraman discloses: A method for occluding a left atrial appendage, comprising: advancing an implant (Figure 1, device 100) to the left atrial appendage, the implant including: an expandable framework configured to shift between a collapsed configuration and an expanded configuration (anchor 120, anchor 120 expands to its final conforming shape within the body, [page 9, lines 17-18]); and a sealing member spaced apart proximally from the expandable framework by a gap distance (cover 160), wherein the sealing member is connected to the expandable framework by a flexible coupler (tubular connector 128, tubular connector 128 is highly flexible, [page 11, line 9]) attached the expandable framework proximate a proximalmost extent of the expandable framework (See annotated figure below); deploying the expandable framework within the left atrial appendage (…while the sheath remains in place at the mouth of the LAA, device 100 is pushed out using cable 180 which is connected to device 100, [page 5, lines 32-33]); shifting the expandable framework into the expanded configuration within the left atrial appendage (…anchor 120 sized to conformingly engage interior sidewalls of a malformed or anomalous anatomical structure within the body, [page 5, lines 12-14];…while the sheath remains in place at the mouth of the LAA, device 100 is pushed out using cable 180 which is connected to device 100, [page 5, lines 32-33]); subsequently adjusting the gap distance (…the tubular connector can bend to enable cover 160 to lie in close contact with body tissue outside of, or at an entrance to the anatomical structure, at an angle that is independent of an angular disposition of anchor 120, [page 11, lines 9-11]; …interaction of the dual layers of braided or woven metals facilitates the various properties described herein, including enabling the expanded formation of structures having a desired variable depth and width to accommodate a wide variety of anatomical structures which need to be closed, [page 13, lines 6-9]; Examiner interprets that due to the ability to vary the depth and width of the structures of the device or bend, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160; Examiner also understands after the anchor (expandable framework) is fully expanded, the tubular connector bends, and the cover (sealing member) connected to the tubular member would tilt and have a lower side and an upper side. The distance from the upper side would be one distance, and the distance from the lower side would be a second distance. Both are adjustable as the cover (sealing member) conforms to the specific body cavity it is occluding); and deploying the sealing member proximate an ostium of the left atrial appendage (…a cover 160 sized to occlude or overlie an opening into the structure…cover 160 conforms to the surface of anatomy, in this example the interior of atrium 306, [page 5, lines 14-15 and lines 23-24]).
[AltContent: textbox (See figure to the left. The arrow points to the circled gap distance that is between the expandable framework and the sealing member.)]
    PNG
    media_image2.png
    201
    234
    media_image2.png
    Greyscale

	With respect to Claim 18, Jayaraman discloses: The method of claim 16, wherein: adjusting the gap distance (…the tubular connector can bend to enable cover 160 to lie in close contact with body tissue outside of, or at an entrance to the anatomical structure, at an angle that is independent of an angular disposition of anchor 120, [page 11, lines 9-11];…interaction of the dual layers of braided or woven metals facilitates the various properties described herein, including enabling the expanded formation of structures having a desired variable depth and width to accommodate a wide variety of anatomical structures which need to be closed, [page 13, lines 6-9]; Examiner interprets that due to the ability to vary the depth and width of the structures of the device, means that the tubular structure 128 may be adjusted in width and depth in order to vary the distance between the anchor 120 and the cover 160) positions the sealing member against or within the ostium (See Figure 3, cover 160 conforms to the surface of anatomy, in this example the interior of atrium 306, [page 5, lines 23-24]).
	With respect to Claim 19, Jayaraman discloses: The method of claim 18, wherein the sealing member is oriented at an oblique angle to a central longitudinal axis of the expandable framework (See figure below).
[AltContent: textbox (See figure to the left. The solid black line is along the longitudinal axis of the framework and the dashed line shows the oblique angle at which the sealing member is.)]
    PNG
    media_image5.png
    240
    197
    media_image5.png
    Greyscale

	With respect to Claim 20, Jayaraman discloses: The method of claim 16, wherein the sealing member includes a mesh configured to promote endothelization (…at least proximal cover surface 164 is coated with a tissue growth factor, to promote integration of cover 160 into the body, [0060]).
	With respect to Claim 21, Jayaraman discloses: the implant of claim 1, wherein the sealing member (cover 160) is connected to the expandable framework (anchor 120) by a flexible coupler (See annotated figure below) attached to the expandable framework at a proximalmost extent of the expandable framework (See annotated figure below). 
[AltContent: textbox (See figure to the left. The arrow points to the circled gap distance that is between the expandable framework and the sealing member.)]
    PNG
    media_image2.png
    201
    234
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman WO2017/161283 in view of Ruiz [US 2011/0082495].
	With respect to Claim 6, Jayaraman discloses: The implant of claim 4. 
Jayaraman fails to teach: further comprising a threaded adjustment configured to vary the gap distance.
Within the same field of occlusive devices, Ruiz teaches: an implant for occluding a left atrial appendage having an expandable framework and a sealing member/disk (Figure 9 and 10, Device 115, pericardial disk 120, endocardial disk 130, lumen 135/base 131, see annotated figure below) further comprising a threaded adjustment configured to vary the gap distance (…while the endocardial disk is advanced distally by pushing tube 160 in the distal direction…drives base 131 over proximal portion 126 of base 121 until one or more ribs 125 engage recesses 136, thereby locking disks 120 and 130 together, as shown in FIGS. 10B and 10C.. This action also causes the distance between disks 120 and 130 to decrease, [0076]).
[AltContent: textbox (See figure to the left. The arrow points to the component that represents the gap distance. The base 131 with an inner lumen 135. )]
    PNG
    media_image6.png
    172
    336
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have a threaded adjustment to vary the gap distance as taught by Ruiz for the purpose of decreasing the distance between the disks, and collapsing and compressing the LAA tissue, while the endocardial disk occludes the ostium of the LAA, [Ruiz, 0076].
Claim 7, Jayaraman discloses: The implant of claim 6. 
Jayaraman fails to teach: wherein the threaded adjustment couples the sealing member to the expandable framework.
Within the same field of occlusive devices, Ruiz teaches: wherein the threaded adjustment couples the sealing member to the expandable framework (Device 115 includes pericardial disk 120 and endocardial disk 130 that interengage so as to compress and collapse the LAA……while the endocardial disk is advanced distally by pushing tube 160 in the distal direction…drives base 131 over proximal portion 126 of base 121 until one or more ribs 125 engage recesses 136, thereby locking disks 120 and 130 together, as shown in FIGS. 10B and 10C.. This action also causes the distance between disks 120 and 130 to decrease, [0066-0076]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have a threaded adjustment to couple the sealing member to the expandable framework as taught by Ruiz for the purpose of collapsing and compressing the LAA tissue, while the endocardial disk occludes the ostium of the LAA, [Ruiz, 0076].

Claims 8-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman WO2017/161283 in view of Karimov et al. [US 2015/0305727].
In regards to Claim 8, Jayaraman discloses: The implant of claim 1. 
Jayaraman fails to disclose: wherein the sealing member includes an inflatable disk-shaped member.
Within the same field of occlusive devices, Karimov teaches: an implant for occluding a part of the body having an expandable framework and a sealing member/distal occlude (Figure 1, occlusion system 12, distal occluder 22 and proximal occluder 24) wherein the sealing member (distal occluder 22) includes an inflatable disk- shaped member (…FIG. 2 illustrates fully inflated occluders 22 and 24…the inflatable occluders are effectively rings, [0024]; Examiner interprets rings to be the equivalent of a disk-shape or thin, circular object). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the inflatable disk-shaped member as the sealing member as taught by Karimov, for the purpose of having any suitable configuration that provides a mechanical barrier to blood coming to the cardiac wall to which an inflow cannula or other conduit to a mechanical circulatory support device is connected, [Karimov, 0024].
In regards to Claim 9, Jayaraman discloses: The implant of claim 1.
Jayaraman fails to teach: wherein the sealing member includes an inflatable annular member defining a central space. 
[AltContent: textbox (See figure to the left. The arrow points to the central space of the annular member. )]Within the same field of occlusive devices, Karimov teaches: wherein the sealing member (occluder 22) includes an inflatable annular member defining a central space (See figure 2 below).
    PNG
    media_image7.png
    371
    290
    media_image7.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the inflatable disk with a central space as taught by Karimov for the purpose of the inflatable occluder can be cylindrical, cone-shaped, or doughnut-shaped in an operative configuration (e.g. fully inflated). The occluder can have any suitable shape …so long as the occluder occludes blood flow to the working field, [Karimov, 0024].
In regards to Claim 10, Jayaraman discloses: The implant of claim 9.

Within the same field of occlusive devices, Karimov teaches: wherein the sealing member includes a first layer extending across the central space and a second layer extending across the central space (See annotated Figure 3 below, Examiner understands that the two layers are extending across a central space of the entire shape).
[AltContent: textbox (See annotated figure to the left. Arrows point to first and second layers. The space between the donut shapes is the space that separates the two layers. )]
    PNG
    media_image1.png
    654
    442
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the layers of the sealing member extend across the central space as taught by Karimov for the purpose of having a roughened outer textured surface for better grip and to prevent dislodgement/sliding within the LV, [Karimov, 0024].
In regards to Claim 11, Jayaraman discloses: The implant of claim 10. Jayaraman fails to teach: wherein the first layer is spaced apart from the second layer.
(See annotated Figure 3 below, Examiner understands that the space that separates the two layers is the interior space of the doughnut figure).
[AltContent: textbox (See annotated figure to the left. Arrows point to first and second layers. The space between the donut shapes is the space that separates the two layers. )]
    PNG
    media_image1.png
    654
    442
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the first layer spaced apart from the second on the sealing member as taught by Karimov for the purpose of having a roughened outer textured surface for better grip and to prevent dislodgement/sliding within the LV, [Karimov, 0024].
In regards to Claim 12, Jayaraman discloses: The implant of claim 10.
Jayaraman fails to teach: wherein at least one of the first layer or the second layer includes a plurality of reinforcing fibers.
Within the same field of occlusive devices, Karimov teaches: wherein at least one of the first layer or the second layer includes a plurality of reinforcing fibers (…the inflatable occluders are effectively rings surrounding a mesh or fabric material 30 and 32, [0024]; Examiner understands that a mesh is a network or wire or thread and fabric is material produced by weaving or knitting fibers and thus interprets a mesh or fabric material as a plurality of reinforcing fibers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the reinforcing fibers on the sealing member as taught by Karimov for the purpose of having a roughened outer textured surface for better grip and to prevent dislodgement/sliding within the LV, [Karimov, 0024].
In regards to Claim 14, Jayaraman discloses: The system of claim 13.
Jayaraman fails to teach: further comprising an inflation lumen in fluid communication with the sealing member.
Within the same field of occlusive devices, Karimov teaches: (Figure 1, 3, catheter 14a, occlusion system 12, distal occluder 22 and proximal occluder 24) further comprising an inflation lumen (Figure 3, lumen 34) in fluid communication with the sealing member (…first lumen 34 is in fluid communication with an infusion source (not shown) at one end and distal occluder 22a at another end, [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have an inflation lumen in fluid communication with the sealing member as taught by Karimov for the purpose of introducing a fluid or other infusion material into the inflatable occluders to cause the inflatable occluders to expand, [Karimov, 0024, 0025].
In regards to Claim 15, Jayaraman discloses: The system of claim 14.
Jayaraman fails to teach: wherein the inflation lumen extends through the core wire.
Within the same field of occlusive devices, Karimov teaches: wherein the inflation lumen (Figure 3, lumen 34) extends through the core wire (Figure 3, catheter 14a,…catheter 14a has at least two lumens…first lumen 34 is in fluid communication with an infusion source (not shown) at one end and distal occluder 22a at another end, [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have an inflation lumen extending through a core wire as taught by Karimov for the purpose of introducing a fluid or other infusion material into the inflatable occluders to cause the inflatable occluders to expand, [Karimov, 0024, 0025].
In regards to Claim 17, Jayaraman discloses: The method of claim 16.
Jayaraman fails to teach: further comprising: inflating at least a portion of the sealing member until the sealing member is capable of engaging the ostium in a sealing manner.
Within the same field of occlusive devices, Karimov teaches: further comprising: inflating at least a portion of the sealing member (…occluders can be inflated in a variety of ways… catheter 14a has at least two lumens…first lumen 34 is in fluid communication with an infusion source (not shown) at one end and distal occluder 22a at another end, [0025]) until the sealing member is capable of engaging the ostium in a sealing manner (…an occluder that has a hollowed interior that accepts a material to inflate the occluder (e.g. an inflatable occluder), the inflatable occluder can be inflated or diluted by delivering a fluid or air to the interior of the occluder, [0024]; Examiner interprets that because the occlude can be inflated or diluted, it would be able to take on the shape of another chamber in the heart so long as the size is variable). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implant of Jayaraman to have the ability to inflate at least a portion of the sealing member as taught by Karimov for the purpose of an inflatable occluder can have any suitable configuration that provides a mechanical barrier to blood coming to the cardiac wall to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771